DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 13-20 would be allowable if all 35 USC § 112 rejections are overcome.
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 rejections are overcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2002/0178416 A1), in view of Mondal (US 2017/0309349 A1).

For claim 1, 
Chen teaches a system-on-chip comprising: a system bus; a plurality of modules connected to the system bus (see title, figures 1-2, and other locations: view processor, DRAM, and other subsystems as said units; view connections between said units to make the SoC operational as said bus); a processor unit including a plurality of cores configured to control the plurality of modules via the system bus (see block 100, paragraph [0027] last 4 lines and other locations: every subsystem can be more than one including cores; in general, what is claimed so far is in every computer system, including ones that are SoC); monitoring circuitry configured to monitor a state of the processor unit (see [0032], figure 1, and other locations: view local testing as monitoring; view local subsystem, including processor, failing a test as said error); and error detection circuitry configured to operate as a master device for the plurality of modules (see figure 1, and other locations: view block 10 as said master) and monitor a register in which error information indicating whether an error has occurred in each of the plurality of modules is stored, (see [0004] and other locations: view address stack register array including any memory that stores failures that did not make the cut of the highest fail counts, i.e. the counters, as said register) [].
Chen does not explicitly teach “wherein the register comprises a plurality of registers respectively provided in the plurality of modules”
However, Mondal teaches wherein the register comprises a plurality of registers respectively provided in the plurality of modules
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include “wherein the register comprises a plurality of registers respectively provided in the plurality of modules”, as taught by Mondal, because each one of Chen and Mondal teach built in self-testing therefore they are analogous arts and because a global register is faster to access than multiple local registers (see [0015] and other locations).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114